                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA



LOUISIANA ENVIRONMENTAL CONCEPTS, LLC                                CIVIL ACTION

v.                                                                   NO. 18-12568

BKW, INC.                                                            SECTION "F"


                                 ORDER AND REASONS

       Before    the    Court    is    third-party      defendant     MLU    Services,

Inc.’s motion to dismiss BKW, Inc.’s third-party complaint.                         For

the reasons that follow, the motion is GRANTED.

                                      Background

       This   litigation        is    fall-out   from    a    cancelled      hurricane

disaster recovery project in the U.S. Virgin Islands.

       MLU Services, Inc. provides disaster recovery and relief

services, including demolition, right of way clearing, hazardous

tree    removal,       construction,      workforce      management,        logistics,

temporary housing, and related services to governments and private

citizens.     MLU successfully bid on a project to provide hurricane

emergency response assistance services to St. John Island after

Hurricane Irma; Virgin Islands Waste Management Authority entered

into a prime contract with MLU to provide disaster relief services.

To     fulfill   its     obligations      under    the       prime   contract,     MLU
                                           1
subcontracted with WTL Corporation; MLU and WTL memorialized their

agreement in a Master Subcontractor Agreement on December 12, 2017,

as well as a Task Order, as contemplated by the MSA, signed the

next day.

       BKW,    Inc.   specializes   in   land   clearing,   earth   moving,

underground utilities, erosion control, storm drainage, debris

management, and trucking.       Effective January 23, 2018, BKW agreed

to lease certain equipment to MLU pursuant to a Vehicle/Equipment

Lease.        BKW, in turn, contracted with Louisiana Environmental

Concepts, LLC (LEC), which agreed to lease roll-off boxes on an

open   account     basis. 1   MLU   separately    contracted   with   barge

operators to transport equipment to St. John.

       No work was completed under the MSA or the Task Order.         MLU’s

participation in the project was cancelled by the U.S. Virgin

Islands Waste Management Authority when the barge transporting the

equipment took 30 (instead of five) days to arrive to St. John.

By then, the U.S. Virgin Islands Waste Management Authority deemed

its contract with MLU “expired” and hired a different company to

provide disaster relief services. 2



1  BKW alleges that it contracted with MLU and then BKW sub-
contracted with LEC for the rental of roll-off boxes.
2 There is no dispute about these “facts” concerning the demise of

the prime contract between MLU and Waste Management Authority in
                                 2
     On October 4, 2018, Louisiana Environmental Concepts, LLC

sued BKW, LLC in state court, alleging that BKW owes $77,860 under

BKW’s open account with LEC.        LEC alleges that BKW contracted with

LEC for the rental of roll-off boxes on an open account basis;

between January 1, 2018 and March 10, 2018 LEC leased roll-off

boxes to BKW.   BKW removed the lawsuit to this Court, invoking the

Court’s    diversity   jurisdiction    under   28    U.S.C.   §   1332.   BKW

answered    LEC’s   state   court   petition   and    filed   a   third-party

complaint against MLU Services, Inc., alleging that: MLU sub-

contracted with BKW for “services” (including loading, hauling,

separation, and unloading) in relation to the “Work” identified in

the Master Subcontractor Agreement; BKW sub-contracted with LEC

for the rental of roll-off boxes to be used in relation to the

Work in the Virgin Islands; BKW caused its and LEC’s property,

machinery, and materials, including LEC roll-off boxes, to be

loaded onto a barge provided by MLU for transport to the Virgin

Islands; upon the barge’s arrival in the Virgin Islands, MLU

informed BKW that it no longer needed BKW’s work and refused to

allow it to complete the work; MLU did so without first sending

written notice of its intention to terminate the contract as




St. John. Even though these facts are not found in any pleading,
they are noted for context and are not consequential in resolving
MLU’s motion to dismiss.
                                3
required by the Master Subcontractor Agreement at Section 5.2; MLU

breached the Task Order and the Master Subcontractor Agreement;

and BKW sent two invoices to MLU, neither of which have been paid,

thus leaving $227,554.18 due and owing to BKW “pursuant to the

Task Order and Master Subcontractor Agreement.”      BKW also seeks

indemnification from MLU for any amounts BKW owes to LEC because

BKW’s sub-contract with LEC was terminated due to MLU’s breach of

the Task Order and Master Subcontractor Agreement.

     MLU now moves to dismiss the third-party complaint for failure

to state a claim upon which relief may be granted.

                                I.
     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.   Such a motion is rarely

granted because it is viewed with disfavor.   See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a "short and plain statement of the claim

showing that the pleader is entitled to relief."       Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

                                4
"[T]he   pleading   standard   Rule       8   announces   does    not   require

'detailed   factual   allegations,'       but    it   demands    more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”             See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012)(en banc)).      But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.    Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

     To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).”      Twombly, 550 U.S. at 555 (citations and

footnote omitted).     “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

                                      5
reasonable   inference    that   the   defendant   is   liable   for   the

misconduct alleged.”      Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).   This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”   Id. at 679.      “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).        “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”        Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     Finally, “[w]hen reviewing a motion to dismiss, a district

court ‘must consider the complaint in its entirety, as well as

other sources ordinarily examined when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the

complaint by reference, and matters of which a court may take

judicial notice.”   Funk v. Stryker Corp., 631 F.3d 777, 783 (5th

Cir. 2011)(quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007)).         If the Court considers materials
                                    6
outside of the pleadings, the motion to dismiss must be treated as

a motion for summary judgment under Rule 56.           See Causey v. Sewell

Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004); see

also Fed. R. Civ. P. 12(d).

                                         II.
                                         A.
     A federal court sitting in diversity applies the substantive

law of the forum state; here, Louisiana.           See Wisznia Co., Inc. v.

General Star Indm. Co., 759 F.3d 446, 448 (5th Cir. 2014). 3                MLU

moves to dismiss BKW’s third-party claims for breach of contract

and indemnity.    “The essential elements of a breach of contract

claim are (1) the obligor’s undertaking an obligation to perform,

(2) the obligor failed to perform the obligation (the breach), and

(3) the failure to perform resulted in damages to the obligee.”

Favrot   v.   Favrot,   68   So.    3d    1099,   1108-09   (La.App.   4   Cir.

2011)(citations omitted).          To determine whether BKW has stated a

plausible claim, the Court turns to the Louisiana Civil Code, which

governs “obligations:”

     [a]n obligation is a legal relationship whereby a
     person, called the obligor, is bound to render a
     performance in favor of another, called the obligee.


3 At this stage of the proceedings and given the nature of BKW’s
claims, BKW and MLU appear to agree that Louisiana law applies
despite the choice of Georgia law by the Master Subcontractor
Agreement.
                                7
      Performance may consist of giving, doing, nor not doing
      something.
La. Civil Code art. 1756.        The effect of an obligation, the Civil

Code instructs, may be to “give the obligee the right to: (1)

Enforce the performance that the obligor is bound to render; [or]

(3) Recover damages for the obligor’s failure to perform, or his

defective or delayed performance....”             Id. at art. 1758.

      One source of obligations is a contract.            Id. at art. 1757. 4

“A   contract   is    an   agreement   by   two   or   more   parties   whereby

obligations are created, modified, or extinguished.”              Id. at art.

1906. 5   “Contracts have the effect of law for the parties[.]” Id.

at art. 1983.        A party to a contract “is liable for the damages

caused by his failure to perform a conventional obligation.”               Id.

at art. 1994.        A failure to pay money due under a contract is a

failure to perform in the context of [article 1994].”              Occidental




4 Obligations may also arise from “other declarations of will” or
they may “arise directly from the law, regardless of a declaration
of will, in instances such as wrongful acts, the management of the
affairs of another, unjust enrichment and other acts or facts.”
Id.
5 A valid contract in Louisiana requires capacity, consent, a

lawful cause, and a valid object. See Granger v. Christus Health
Ctr. La., 144 So. 3d 736, 761 (La. 2013); see also La. Civ. Code
arts. 1818, 1927, 1966, 1971.     Consent is “established through
offer and acceptance,” which may “be made orally, in writing, or
by action or inaction that under the circumstances is clearly
indicative of consent.” La. Civ. Code art. 1927.

                                       8
Chem. Corp. v. La. Pub. Serv. Comm’n, 494 F. Supp. 2d 401, 416

(M.D. La. 2007)(citation omitted).

      “A party who demands performance of an obligation must prove

the existence of the obligation[.]”        La. Civ. Code art. 1831; FIA

Card Services, N.A. v. Weaver, 62 So. 3d 709, 719 (La. 2011)(“It

is   not   defendant’s   burden   to   prove   the    non-existence   of    an

agreement; it is the burden of the party seeking to enforce a

contract to show the contract exists.”). It is the “party claiming

the existence of a contract [whom] has the burden of proving that

the contract was perfected between himself and his opponent.”

Pennington Constr., Inc. v. R A Eagle Corp., 652 So.2d 637, 639

(La.App. 1 Cir. 1995)(citing La. Civ. Code art. 1831)).               To be

sure, for a party “to be bound by a written instrument, the party

must be a signatory to the instrument.”              Id. (citing La. C. C.

art. 1937 and comment (b)).

      Generally, in the absence of privity of contract between the

parties, no cause of action for breach of contract will lie.               See

Pearl River Basin Land and Dev. Co., L.L.C. v. State ex rel.

Governor’s Office of Homeland Sec. & Emergency Preparedness, 29

So.3d 589, 592 (La.App. 1 Cir. 2009)(citation omitted); Matthews

v. Stolier, No. 13-6638, 2015 WL 1726211, at *7 (E.D. La. Apr. 15,

2015)(“It is well established that Louisiana provides no action

                                       9
for breach of contract in the absence of privity between the

parties.”).     However, one exception to this rule of privity is

when   a   contract   stipulates   a    benefit    for   a   non-party.   “A

contracting party may stipulate a benefit for” a non-party to the

contract creating a third party beneficiary. See La. Civ. Code

art. 1978.     In Louisiana, such a contract for the benefit of a

third party is called a stipulation pour autrui.             Joseph v. Hosp.

Serv. Dist. No. 2 of Parish of St. Mary, 939 So. 2d 1211 (La.

2006).     The state high court applies three criteria to determine

whether contracting parties created a stipulation pour autrui: “1)

the stipulation for a third party is manifestly clear; 2) there is

certainty as to the benefit provided the third party; and 3) the

benefit is not mere incident of the contract between the promisor

and the promisee.”     Id. at 1212.         “It is well settled that for a

person to successfully maintain an action under a contract to which

it is not a party the contract must clearly express the contracting

parties’ intent to stipulate some advantage for that (third)

person.”    Arrow Trucking Co. v. Continental Ins. Co., 465 So. 2d

691, 698 (La. 1985)(citing Louisiana Civil Code provisions now

consolidated at article 1978).




                                       10
                                           B.

     MLU contends that (1) BKW’s third-party breach of contract

claim must be dismissed because BKW is not a party to the Master

Subcontractor Agreement, which is the contract BKW alleges MLU

breached; and (2) BKW’s indemnity claim must be dismissed because

BKW has no basis to seek contractual indemnity from MLU.                     The Court

agrees.

     BKW attaches to its third-party complaint, and, thus, the

Court     considers      as     incorporated      into     the    pleadings,       three

contracts: the Master Subcontractor Agreement between MLU and WTL;

the Task Order between MLU and WTL; and a Vehicle/Equipment Lease

between    BKW    and    MLU.       A    brief    summary    of     these    contracts

incorporated into the pleadings is necessary to place in context

the claims asserted by BKW in its third-party complaint.

     As     the    law        between    MLU     [as     Company]     and    WTL     [as

Subcontractor],          among     its     many        provisions,     the     Master

Subcontractor Agreement provided:

          2.3 Type of Agreement.     This is an indefinite
     delivery, indefinite quantity...Agreement.     It is
     anticipated that [Task Orders] shall be issued....
     company makes no guarantee of the dollar value or the
     quantities   of  work   to   be   requested from  the
     Subcontractor under this Agreement.
     ...


                                           11
     4.1.   Fees.  The Company shall pay Subcontractor
for Services rendered during the Term based on the
established firm fixed price and/or pricing for the
[Task Order] deliverables, or where applicable at the
hourly or other billing rate or rates set forth in each
TO, upon acceptance and submission of proper and
sufficient invoices....
...
     5.1. Term. The term of this Agreement...for the
purposes of issuing TOs shall commence on the Effective
Date and continue until the first to occur of (i) the
one (1) year anniversary of the Effective Date or (ii)
the termination of the Company’s contract with its
Customer, or (iii) termination in accordance with this
ARTICLE.
...
     5.5.   Termination by Customer.    Should Customer
terminate the Prime Contract with Company or any part
thereof which includes Subcontractor’s Services, Company
shall so notify Subcontractor in writing.     The TO(s)
thereby affected shall be terminated, and Subcontractor
shall immediately stop its Services, follow all of
Company’s instructions, and mitigate all costs.       No
other prior notice is required as this Article is in
addition to any other termination rights contained in
this Agreement.      In the event of such Customer
termination, Company’s liability to Subcontractor is
limited to the extent of Company’s recovery on
Subcontractor’s behalf under the Prime Contract.
...
     6.8.   No Agency.    Subcontractor shall not have
authority to obligate or incur on behalf of the Company
or any of its affiliates any expense, liability or
obligation.
...
     15.1.    Indemnification.    Subcontractor hereby
agrees to indemnify, hold harmless and defend the
Company and Customer...against all claims, liabilities,
losses, expenses (including attorney’s fees and legal
expenses related to such defense), fines, penalties,

                          12
     taxes or damages...asserted by any third party...where
     such liabilities arise out of or result from [eight
     circumstances].
     ...
          15.4. Limitation of Liability. COMPANY SHALL NOT
     HAVE ANY LIABILITY TO THE SUBCONTRACTOR FOR ANY LOST
     PROFITS OR SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY,
     INDIRECT OR CONSEQUENTIAL DAMAGES, REGARDLESS OF THE
     FORM OF ACTION OR CLAIM, EVEN IF SUCH PARTY HAS BEEN
     ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
     ...
          21.13. Choice of Law and Venue. [T]he Company and
     Subcontractor agree that this Agreement shall be
     interpreted and enforced in accordance with the laws of
     the State of Georgia, as if it were made and performed
     entirely in Georgia by persons domiciled therein, and,
     subject to the alternative dispute resolution provision
     contained in, the parties consent to the jurisdiction
     and venue of the U.S. District Court for the Northern
     District   of  Georgia   (Atlanta  Division)   for  the
     resolution of any civil action relating to this
     Agreement.
     In addition to these provisions, Article 18 contains a layered

alternative   dispute   resolution     process   including,   first,    an

informal   dispute   resolution   clause,    followed   by,   second,    a

mediation clause and, if either of those methods fail to resolve

the parties’ dispute, an arbitration clause.       Article 19 precludes

WTL from sub-subcontracting its responsibilities without prior

written consent from MLU: “Subcontractor [WTL] may not assign or

sub-subcontract any portion of this Agreement or any TO without

the prior written consent of Company, which consent may be granted

or withheld in its sole discretion.”      This provision also obliges


                                  13
WTL to disclose in writing the identity of any sub-subcontractor

WTL sub-subcontracts with as well as a copy of the sub-subcontract

or supplier agreement and other information.

     The second contract incorporated into the pleadings, TASK

ORDER-HAULING (between MLU and WTL), stated the following in terms

of the agreement’s scope:

     Sub is providing all necessary management, personnel,
     labor, service, documentation, supplies, equipment,
     tools, other supplies, facilities support services,
     consumables, and every item of expense required to
     perform the tasks, furnish services and provide support
     to the MLU,...in accordance with the requirements all as
     set forth herein for collection (includes the loading,
     hauling separation, and unloading of solid waste
     bins/trucks):
     a.   storm related construction debris and bulk solid
     waste removal at fixed bin locations, hauling and
     disposal
     b.   roadside pick-up of residential debris and solid
     waste, hauling and disposal
     c.    collection, hauling and disposal of residential
     trash
     d.   delivering items (a)-(c) to the barge for transport
     to St. Thomas and then from the barge to the Bovoni
     Landfill or other site designated by MLU.
     All municipal bulk solid wastes loaded, hauled, and
     separated must be transported to the island of St. Thomas
     for final disposal or processing.... Sub is required to
     perform all loading, hauling, separate and unloading of
     debris per Schedule 1, the Agreement and this Task Order.




                                14
     According to the Task Order, WTL would be paid $20.00 for

each Cubic Yard for loading and hauling up to 15 miles and $25.00

for each Cubic Yard for loading and hauling over 15 miles.

     Finally, the third contract attached to BKW’s third-party

complaint is a January 23, 2018 Vehicle/Equipment Lease between

BKW and MLU.   Curiously, and of some consequence given it is the

only contract at issue to which BKW is a signatory, the Lease is

not mentioned in BKW’s third-party complaint.      MLU purports to

lease from BKW certain property and equipment for a 12 month term

with the option to extend.   The Lease obliges MLU to pay BKW, every

30 days, $500 for each vehicle and $100 for each bin “for the

continued use of the Leased Vehicle.”      The Lease provides that

leased vehicles “shall ONLY be used in the ordinary course of

[MLU’s] business” and “shall only be used in the VIRGIN ISLANDS.” 6

The Lease provides, “[u]pon breach of this Lease both parties have

any remedies at law or in equity” and “[t]his Lease shall be

governed by and construed in accordance with the laws of the state




6 The Lease states that “Lessor has a contract with Lessee for work
in the Virgin Islands which is incorporated herein by reference.
To the extent of a conflict herein and the MSA, the MSA shall
control.”   Again, because the Lease is not mentioned in the third-
party complaint, only attached to it, BKW makes no allegations as
to the legal significance of these provisions.
                                 15
where the Leased Vehicle is used unless specifically pre-empted by

rules or laws promulgated by the United States of America.”

      These three contracts, along with the open account of roll-

off boxes LEC leased to BKW (the subject of the main demand),

underlie this dispute.        In its third-party demand against MLU, BKW

alleges,   MLU    sub-contracted     with    it   for   services,   including

loading, hauling, separation, and unloading of solid waste bins

and trucks.      As the source of this sub-contract for services, BKW

points to the Master Subcontractor Agreement and Task Order.               In

Count 1, BKW alleges that MLU breached the Master Subcontractor

Agreement and Task Order by failing to send it written notice of

its   intention     to   or    purpose      for   terminating    the   Master

Subcontractor Agreement.        BKW alleges that MLU failed to pay its

January 5, 2018 and March 2, 2018 invoices related to the “Work”

of the Master Subcontractor Agreement and Task Order.               MLU moves

to dismiss the breach of contract allegations, contending simply

that BKW is not in privity of contract with MLU under either the

Master Subcontractor Agreement or the Task Order.               And MLU moves

to dismiss BKW’s indemnity claim on the ground that BKW has no

alleged basis to seek contractual indemnity from MLU.               The Court

considers each claim in turn.




                                      16
                                      C.

      1.   Breach of Contract Claim

      BKW’s breach of contract claim against MLU fails as a matter

of law for lack of privity.       The contracts central to BKW’s breach

of   contract   theory    of   recovery     are   the   Master   Subcontractor

Agreement and the Task Order.          Neither contract references BKW,

nor does BKW allege that it was (and if it was, how it became) a

party to either contract.        Rather, BKW’s privity argument hinges

on the the Vehicle/Lease Agreement between MLU and BKW, which BKW

attaches to (but does not mention in) its third-party complaint.

There can be no quarrel with BKW’s argument in its opposition

papers that “the Vehicle/Equipment Lease...between BKW as lessor

and MLU as lessee attached to the Third Party Complaint as Exhibit

A is a contract.”        Notably, however, BKW nowhere alleges in its

third-party     complaint      that   MLU    breached     the    Vehicle/Lease

Agreement. Indeed, there is not a single reference to the Lease in

the third-party complaint. 7 Rather than alleging that MLU breached


7 It borders on misleading that BKW: (a) does not reference the
Lease in its third-party complaint; (b) attaches the first page of
the Task Order between MLU and WTL, but attaches as the second
page of the four-page Task Order the signature page of the Lease
between MLU and BKW; and (c) notes in its opposition -- without
mentioning (b) -- that “MLU contracted with BKW for equipment
rental” and “[i]n accordance with the Lease and in conjunction
with that certain Master Subcontractor Agreement by and between
WTL, Corp. and MLU, BKW caused its and [LEC’s] property...to be
                                17
the Lease, which is the only contract attached to the pleadings

that demonstrates privity between MLU and BKW,     BKW alleges that

MLU sub-contracted with BKW for “services” consistent with the

Work defined in the Master Subcontractor Agreement.    BKW fails to

advance any allegations in its third-party complaint or provide

legal support for any argument that privity with respect to one

contract between two parties (the Lease between BKW and MLU) may

serve as the legal anchor for privity with respect to a different

contract (the Master Subcontractor Agreement between MLU and WTL). 8

Nor does BKW allege let alone suggest that it was a third party

beneficiary of MLU and WTL’s Master Subcontractor Agreement or

Task Order.   If BKW has a contractual right of action against MLU,

it has not alleged one in its third-party complaint.

     Given the absence of factual allegations that, if proved,

would support a finding that MLU breached a contract to which BKW

was a party or third-party beneficiary, BKW fails to state a breach


loaded on a barge provided by MLU for transport to the US Virgin
Islands to complete the Work” and “[t]he Lease is attached to the
Third Party Complaint and is central to BKW’s claims.” Without
offering any explanation as to the discrepancy between the Task
Order between MLU and WTL and the Lease between MLU and BKW, BKW
again attaches to its opposition papers the same documents in the
same misleading fashion as it did in its third-party complaint.
8 If the Court accepts BKW’s theory of liability, MLU argues, then,

absurdly, a non-party to an agreement can perform unauthorized
work, issue invoices for that work, and then sue to recover for
that unauthorized work pursuant to a contract that otherwise does
not give rise to an obligation for payment.
                                 18
of contract claim upon which relief may be granted.            However, as

leave to amend shall be freely granted, the Court will allow BKW

to amend its third-party complaint to state a breach of contract

claim if it can in good faith do so.

     2.    Indemnity Claim

     In Count 2 of its third-party complaint against MLU, BKW seeks

indemnity from MLU for any amounts BKW owes to LEC.            BKW alleges

that it was forced to terminate its subcontract with LEC for the

rental of roll-off boxes to be used in relation to the “Work” in

the Virgin Islands due to MLU’s breach of the Task Order and the

Master Subcontractor Agreement and, therefore, BKW’s liability to

LEC should be shifted to MLU.      MLU moves to dismiss BKW’s indemnity

claim because there is no contractual (or other) basis for imposing

indemnity.      Based on the allegations in the third-party complaint

and the relevant contracts, the Court agrees.

     Indemnity      obligations    arise    either   by   contract   or    by

operation of law.         Bienville Parish Police Jury v. U.S. Postal

Service, 8 F. Supp. 2d 563, 569 (W.D. La. 1998).               Like other

contracts, “it is the terms of the indemnity agreement which govern

the obligations of the parties.”           Meloy v. Conoco, Inc., 504 So.

2d 833, 839 (La. 1987).       The Court interprets indemnity agreements

using     the   general    rules   of     contract   interpretation.      Id.

                                     19
“Interpretation of a contract is the determination of the common

intent of the parties.”     La. Civ. Code art. 2045.     “When the words

of a contract are clear and explicit and lead to no absurd

consequences, no further interpretation may be made in search of

the parties’ intent.”     Id. at art. 2046.

       BKW’s deficient (or nonexistent) privity allegations also

doom its indemnity claim.        BKW fails to allege facts that, if

proved, entitle it to contractual indemnity against MLU.             Again,

BKW alleges that it contracted with MLU for services but, again,

there are no allegations that, if proved, would show that BKW

entered into a Master Subcontractor Agreement and Task Order with

MLU.     BKW likewise fails to allege the source of MLU’s indemnity

obligation.     Insofar as BKW alleges that MLU breached the Task

Order and Master Subcontractor Agreement and implies that one of

those contracts is the source of MLU’s indemnity obligation, BKW

misapprehends    the   plain   words   of   the   contracts.   The     only

contractual     indemnity      provision     expressly    requires      the

“Subcontractor” (WTL) to indemnify the “Company” (MLU) against all

claims, liabilities, losses, or damages asserted by any third

party.    If the Court indulged BKW’s argument that it somehow steps

into the shoes of WTL under the Master Subcontractor Agreement, it

is the Master Subcontractor Agreement’s indemnity provision that

is written in favor of MLU.         Absent any anchor in law for an
                                    20
indemnity obligation in its favor, BKW’s indemnity claim fails as

a matter of law.

      Accordingly, IT IS ORDERED: that MLU’s motion to dismiss is

hereby GRANTED.    BKW’s third-party complaint is dismissed without

prejudice to its opportunity, within seven days, to seek leave to

file an amended third-party complaint if it can in good faith do

so.



                      New Orleans, Louisiana, May 7, 2019



                                _____________________________
                                     MARTIN L. C. FELDMAN
                                 UNITED STATES DISTRICT JUDGE




                                 21
